DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in view of the claim amendments, see pages 6-9 of the Remarks, filed September 3, 2021, with respect to the 35 U.S.C. 103 rejections of claims 1-2, 5 and 8 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-2, 5 and 8 has been withdrawn. 

Allowable Subject Matter
Claim 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Sekoguchi (JP 2004270809 A), Kremer (US 20090038687 A1), Borland (US 5511576 A) and Kita (US 20050150548 A1).
Regarding Claim 1:
Sekoguchi discloses a thermal-activated, pressure relief device (1, Figure 1, the safety valve is the thermal-activated pressure relief device) that has:
A hollow body (2 and 10, Figure 1, the main body and the cap are the hollow body) and a tank (T, Figure 1); 

a hydrogen discharge pipe (4, Figure 1) having a plurality of second hydrogen discharge holes (Figure 1, the radial passages (12) create a plurality of second hydrogen discharge holes); 
a piston (8, Figure 1) fitted on an outer side of the hydrogen discharge pipe (4, Figure 1) to be able to move up and down and to open and close the second hydrogen discharge holes (Page 3, Lines 108-120); 
a stopper (2a, Figure 1); and 
a melting alloy (7, Figure 1) disposed between the piston (8, Figure 1) and the stopper (2a, Figure 1) and melting at a predetermined temperature or more (Page 3, Lines 110-111).
	
	Kremer teaches a thermally activated pressure relief valve that has:

the internal pressure of the hydrogen tank is applied to the top of the piston (14, Figure 3) through the first hydrogen discharge hole (22, Figure 3) and the piston is moved down (Paragraph [0029]). 
	Borland teaches a piston-type thermally activated relief device that has:
A hydrogen discharge block (50, Figure 2, the relief device is capable of acting as a hydrogen discharge block) having a first hydrogen discharge hole (56, Figure 2) and mounted and fixed in an upper portion of the hollow body (90, Figure 2, the cap is the hollow body); and


	
	Kita teaches a safety valve that has:
A hollow body mounted at an outlet of a hydrogen tank (Paragraph [0031]).
The prior art fails, does not teach or make obvious:
A piston fitted on an outer side of the hydrogen discharge pipe to be able to move up and down and to open and close the plurality of first hydrogen discharge holes; and 
 when the melting alloy is melted and unlocked from the stopper, the internal pressure of the hydrogen tank is applied to the top of the piston through the first hydrogen discharge holes of the hydrogen discharge block and the piston is moved down.

The description of the thermal-activated pressure relief device comprising a hollow body, a hydrogen discharge block, a plurality of first hydrogen discharge holes, a plurality of second hydrogen discharge holes, a hydrogen discharge pipe, a piston, a stopper, and a melting alloy of claim 1, in context of the present application and all other limitations of claim 1 defines a configuration that is not anticipated and not obvious over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taku (US 6367499 B2) teaches a safety valve that has a hollow body, a piston, and a melting alloy.

Green (US 5144973 A) teaches a safety valve for compressed gas cylinders that has a hollow body, male threads, and female threads.
Visnic (US 4744382 A) teaches a combination thermal or pressure activated relief valve that has a hollow body, a melting alloy, and a hydrogen discharge pipe.
Daido (US 9945489 B2) teaches a safety valve that has a spring, a fusible material, a piston, and a second discharge hole. 
Sciullo (US 5632297 A) teaches a piston-type thermally or pressure activated relief device that has a melting alloy, a spring, a piston, and a second discharge hole.
Nomichi (US 7814925 B2) teaches a relief valve device that has a piston, a spring, a first hydrogen discharge hole, a second hydrogen discharge hole, a hollow body, and a melting alloy. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753